Citation Nr: 1807902	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  16-15 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for residuals of colon cancer due to asbestos exposure.

2. Entitlement to total disability rating based on unemployability due to service-connected disabilities (TDIU), between June 10, 2004 and April 21, 2010.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1955 to April 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran was last afforded an examination for his service-connected colon disability in September 2015 during which he complained of fatigue and described symptoms of abdominal distension with flatulence occurring two to three times per week with at times having loose bowel movement with flatulence.  However, review of the record shows that in June 2016 VA treatment records, the Veteran reported normal stools and it was noted that bowel sounds were normal.  There were no other complaints noted.  As the record is unclear as to the current severity of the Veteran's disability, on remand he must be afforded another examination for his colon disability.

The Board further notes that the increased rating claim currently on appeal could affect the outcome of the claim for a TDIU; therefore, the claims are inextricably intertwined.  For this reason, the increased rating claim must be resolved prior to resolution of the claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any assistance from the Veteran, identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.  All efforts to obtain evidence should be documented in the electronic record. 

2. Schedule the Veteran for a VA examination to determine the current severity of his residuals of colon cancer.  The examiner should review the claims file and note that review in the report.  

All necessary tests should be performed.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should also determine the symptomatology caused by the disability.  In particular, the examiner must comment on whether the Veteran has fatigue and whether it is caused by his colon disability.  The examiner must address the November 2017 private treatment note citing to literature indicating that fatigue was associated with cancer treatment many years/months after such treatment.  

The examiner should provide an opinion on the functional impact caused by the disability.  

A rationale for all opinions should be provided.

3. After completing the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his attorney have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




